Citation Nr: 1808509	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-00 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for muscle contraction headaches.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1969 to November 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

After initially being denied service connection in a June 2003 rating decision, the Veteran appealed.  After a remand from the Board, an April 2010 rating decision granted service connection for muscle contraction headaches.  The Veteran appealed the rating assigned in this decision as well.  After a VA examination in January 2016, the RO also issued a decision assigning a non-compensable rating for the Veteran's headache condition, effective the date of the examination.

This matter, along with others that are no longer before the Board, has previously been before the Board.  This matter was last before the Board in April 2016.  At that time, the Board assigned a 30 percent rating for the Veteran's headache disorder for the entire appeal period, but remanded the question of whether a rating in excess of 30 percent was in order pending the translation of several documents.

The Veteran initially requested to testify at a hearing before the Board, and then withdrew that request in May 2013.


FINDING OF FACT

The Veteran has had muscle contraction headaches essentially commensurate with prostrating attacks averaging at least once per month since the initial grant of service connection.



CONCLUSION OF LAW

Throughout the appeal period, the criteria for a rating in excess of 30 percent for muscle contraction headaches have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  However, as this appeal arises from disagreement with the initial rating following the grant of service connection, further consideration of the required notice is unnecessary.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records identified to VA, including service treatment records and VA and non-VA medical records.  In July 2009, the Social Security Administration (SSA) indicated that the Veteran's records could not be located and that further efforts would be futile; he was advised of this in September and November 2009 letters.  A September 2009 letter from the SSA indicates that the Veteran received disability benefits since September 1981.  In August 2012, his attorney submitted some records considered by the SSA in May 2010.

In April 2010, May 2012 and January 2016, he underwent VA examinations regarding his headache disability.  The examination reports are of record.  Neither the Veteran nor his representative has raised any issues with the adequacy of these examinations.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating for Muscle Contraction Headaches

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. at 126, the court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's headache disorder is rated under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The Veteran's migraines have been assigned a 30 percent disability rating.  Under Diagnostic Code 8100, VA assigns a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A migraine condition characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability is assigned a 50 percent disability rating, the highest schedular rating available for this condition.  Id.

The rating criteria do not define "prostrating."  Cf. Fenderson, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the rating criteria do not define "productive of severe economic inadaptability."  However, this phrase encompasses both conditions that cause severe economic inadaptability as well as those that are merely capable of producing economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  "Severe economic inadaptability" does not require a showing of an inability to work.  Id. at 446.

The Board observes that the evidence regarding the Veteran's headache disorder has not appreciably changed since the decision and remand issued in April 2016.  At that time, the Board recited the evidence relevant to the Veteran's headache disability and determined that it met the criteria for a 30 percent rating throughout the entirety of the appeal period.  However, the Board noted that the Veteran's claims file contained several documents that had not been translated.  These documents have since been translated.  The only one of these documents that addresses the Veteran's headache disability is a translation of the Veteran's complaints from a February 2007 VA psychiatric treatment note where the Veteran complains of constant head pain in the back of his head and states that his private mental health provider stated that this was the source of his mental health condition.  With that exception, no additional evidence has been added to the record addressing the Veteran's headache disability since the April 2016 Board remand.

The Veteran contends that the manifestations of his headache disability are commensurate with an initial 30 percent rating as he has prostrating attacks approximately once a month.  In June 2002, he reported that his headache pain was so severe, it spread to his ear and eye, causing ear infections and eye pain.

Private medical records dated in 2002, from Drs. F.S.P. and M.R.B., reflect that the Veteran's headaches were treated with prescribed medication.

At an October 2002 VA psychological examination, the Veteran reported lots of headaches secondary to surgery performed during his service and also affects his right eye and ear.

In June 2003, the Veteran provided a statement in which he stated that the right side of his head feels deformed, and that he suffered from pain, dizziness, headaches, and earaches.

At a July 2003 VA treatment visit, the Veteran reported a prostrating attack had occurred just a few days before.  He had suffered a headache severe enough to cause him to vomit 3 or 4 times.

In August 2004, the Veteran reported a headache with dizziness.  He reported the same symptoms in December 2004.

By May 2005, he reported having a headache frequently, but less severe than in the past.

The Veteran did not report any headache symptoms again until May 2006 at a VA psychiatric visit.  He reported frequent headaches at this time.

At a March 2007 VA treatment visit, the Veteran reported having a headache for years.  In April 2007, the Veteran reported 3 headaches per week.  At a July 2007 visit, the Veteran reported having headaches with increasing frequency to nearly every day.  By October 2007, the Veteran's headaches had decreased slightly, averaging between 2 and 4 headaches per week.

A Non-VA treatment record in March 2010 provides the next evidence of headaches in the record.  The Veteran described recurrent headaches, localized in the right temporal area, that were non-pulsatile.  He had 3 episodes of this pain each month, lasting 3-4 hours each time.

In the report of an April 2010 VA examination, the examiner related that the Veteran described right occipital pain that spread to his right ear, occurred two-three times a month, and lasted one to two days, and that most attacks were prostrating attacks.  The Veteran took Naproxen for other disabilities that may have relieved his headache pain.

At a March 2011 VA treatment visit for psychological treatment, the Veteran reported a chronic headache episode.

In May 2012, a VA examiner noted the Veteran's complaint of pain in the right occipital region that he rated as 7 out of 10 when strong.  The Veteran had daily discomfort with strong pain.  He also had pain in his right eye and ear and occasional dizziness.  His last episode of a strong headache was the previous week.  He took gabapentin for neuropathy that helped his headache pain.  The examiner reported that the Veteran's headache pain lasted one to two days with prostrating attacks of headache pain less than once every two months.  The examiner also discussed a CT scan of the Veteran's head from July 2011 that noted no acute abnormality.

The Veteran's January 2013 substantive appeal indicates that he suffered from such an attack on a monthly basis on average.

At a May 2015 VA treatment visit, the Veteran reported occasional headaches that were improved by gabapentin.

A January 2016 VA examiner reported that the Veteran had constant headache pain localized in one side of his head that lasted less than one day.  There were no prostrating attacks.

As determined in the Board's April 2016 Decision and Remand, the Veteran's psychological condition has resulted in total social and occupational impairment.  

The record also reflects that the Veteran submitted application materials to the Social Security Administration (SSA) in January 2010.  His application discusses symptoms related to his mental health condition  (e.g. anxiety, irritability, memory deficits),  pain in his arms and back, and the difference in leg lengths between his two legs.  He does not mention the effects of his headaches on his ability to work or do other activities in these materials.

After reviewing the foregoing evidence, the Board finds that the evidence of record most closely approximates the criteria for a 30 percent disability rating rather than a 50 percent disability rating. See Pierce, 18 Vet. App. 440; 38 C.F.R. §§ 4.3, 4.7.  In reaching this conclusion the Board has compared the symptoms in the Veteran's treatment records; VA examination reports; and those reported by the Veteran in his statements to VA to the criteria for a 50 percent evaluation, keeping in mind that it is not necessary for the Veteran's symptoms to meet all of the criteria.  See Pierce, 18 Vet. App. 440, 38 C.F.R. § 4.21.  For reasons explained in greater detail below, the Board finds that the preponderance of the evidence of record weighs against a finding that the Veteran's migraines are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

While the Veteran's VA examinations, treatment records, and statements to VA document frequent headaches, the rating criteria do not provide for compensation based on headaches alone.  Instead the rating criteria provide for compensation based on the frequency of prostrating attacks.  Information on the frequency of these prostrating attacks comes primarily from the VA examinations.  In April 2010, the Veteran reported 2 to 3 prostrating attacks per month lasting 1-2 days at a time.  In May 2012, the Veteran reported less than 1 prostrating attack every 2 months, lasting 1-2 days.  In January 2016, the Veteran reported no prostrating attacks.  Information on the frequency of prostrating attacks also comes from the Veteran's statements, such as the January 2013 substantive appeal form where the Veteran reported prostrating attacks averaging once per month.  Thus, while there was a time where the Veteran reported prostrating attacks more frequently than once per month, the record generally reflects that he has had attacks less frequently than he reported at the VA examination in April 2010.

A 50 percent award is only appropriate where the prostrating attacks are very frequent and productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Here, the Veteran's overall disability picture has resulted in actual, not just potential, economic inadaptability.  However, the Board finds that the evidence does not support a conclusion that the Veteran's prostrating attacks are the source of his severe economic inadaptability.  The Veteran reported the highest number of prostrating attacks at his April 2010 examination.  However, only a few months earlier, in January 2010, the Veteran had applied for Social Security benefits, and not even mentioned headaches in this application form.  Instead, he attributed his economic difficulties to his other disabilities, for which he was separately compensated.  Thus, the Board finds that, even at the time during the appeal period where the Veteran was reporting the most frequent prostrating attacks, the Veteran's headache disorder was manifesting without the severe economic inadaptability indicative of a 50 percent rating.  Therefore, even though the Veteran may have at times experienced prostrating attacks more frequently than once per month, the Board nevertheless finds that his disability picture nevertheless more closely resembles the criteria for a 30 percent rating, rather than a 50 percent rating.  See Pierce, 18 Vet. App. 440; 38 C.F.R. §§ 4.3, 4.7.

For all the reasons set forth above, the Board finds that the evidence of record weighs against a finding that the Veteran's muscle contraction headache condition meets the criteria for a disability rating in excess of 30 percent at any point during the appeal period.  In reaching this conclusion, the Board has considered the benefit of the doubt, but this doctrine does not apply where the evidence weighs against a Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for muscle contraction headaches is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


